UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7388


ROBERT CARSWELL,

                  Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden, USP Lee,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00191-jct-mfu)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Carswell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Carswell seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2241 (2006) petition for a writ

of habeas corpus without prejudice for failure to comply with

the filing fee order.             On appeal, we confine our review to

issues   raised     in   the    Appellant’s       brief.     See   4th   Cir.   Rule

34(b).     Carswell’s brief fails to challenge the district court’s

dispositive conclusion that he failed to pay the filing fee for

his § 2241 petition.           Accordingly, we affirm the order of the

district    court.       We    dispense    with    oral    argument   because   the

facts    and    legal    contentions      are   adequately    presented    in   the

materials before the court and argument would not aid in the

decisional process.

                                                                          AFFIRMED




                                           2